Case 1:16-cv-00425-LMB-IDD Document 151 Filed 06/03/21 Page 1 of 1 PagelD# 6261

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BOOKING.COM, B.V.,
Plaintiff,

Vv. 1:16-cv-425 (LMB/IDD)

ANDREW HIRSHFELD, Performing the
Functions and Duties of the Under Secretary
of Commerce for Intellectual Property and
Director of the United States Patent and
Trademark office, et_al.,

el le i i

Defendants.

ORDER

 

For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that the portion of the Order issued on October 26, 2017 [Dkt. No. 111]
which required plaintiff to pay defendants $76,873.61 be and is reduced to $23,676.58. In all
other respects, that Order remains in full force and effect.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this 3Maay of June, 2021

Alexandria, Virginia

/s/ i:

Leonie M. Brinkeina
United States District Judge

 
